Citation Nr: 0912648	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a respiratory condition 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1998 in the United States Army.  While on active 
duty, the Veteran served in the Persian Gulf War from January 
to April 1991 and earned the Southwest Asia Service Medal 
with 3 bronze service stars.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part denied 
entitlement to service connection for a respiratory 
disability.


FINDINGS OF FACT

1. The Veteran does not have a qualifying chronic disability 
that has manifested to a degree of 10 percent. 

2. The Veteran does not have a current respiratory disability 
that is etiologically related to active duty service.


CONCLUSION OF LAW

A respiratory disability, was not incurred in or aggravated 
by active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in July 2002 and April 2003, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
direct service connection and service connection on the basis 
of an undiagnosed illness.  These letters also satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran was notified of the first three elements of the 
Dingess notice by the July 2002 and April 2003 letters.  
While he has not received specific information regarding the 
disability rating and effective date elements of his claims, 
as the claims are being denied no additional disability 
rating or effective date will be assigned.  Therefore, the 
Veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in March 
2003 for his respiratory condition.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability."  A 
"qualifying chronic disability," includes (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).

To obtain service connection for an undiagnosed illness or 
combination of undiagnosed illnesses, a veteran needs to show 
(1) that he or she is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have 
become manifest either during active military, naval or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2008).

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss. 38 C.F.R. § 3.317(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a respiratory condition 
during active service.  Specifically, the Veteran contends 
that he incurred chronic upper respiratory infection (URI) 
with coughing and wheezing which started after his in-theater 
service in the Persian Gulf War.  The Veteran's 
representative also contends that the Veteran meets the 
criteria for service connection for an undiagnosed illness 
based on his respiratory symptoms.  

Service treatment records are negative for a diagnosis of a 
chronic respiratory condition.  The Veteran's July 1978 
enlistment and September 1998 separation examinations were 
normal and contained no indication of a respiratory 
condition.  In November 1991, seven months after his Persian 
Gulf service, the Veteran received a chest X-ray which was 
unremarkable and without evidence of acute inflammatory 
disease.  In October 1992, while the Veteran was treated for 
a persistent and productive cough which had lasted two days, 
his lungs were clear.  

In a January 1993 medical examination for tuberculosis 
surveillance, the Veteran noted that he did not have a cough, 
but indicated that he had a history of pulmonary disease.  He 
also stated that he had a cold.  In a December 1997 service 
treatment record, pharyngitis was treated.  The Veteran 
reported having chronic or frequent colds in a September 1998 
report of medical history.    

The Veteran's post-service treatment records show that in 
December 2001, the Veteran saw a private doctor where he 
complained of chronic URI, coughing primarily at night, 
sneezing a lot, itchy and watery eyes, and wheezing on and 
off.  However, the Veteran also stated that he could run six 
miles without any difficulty.  The doctor concluded that the 
wheezing could possibly represent an atypical pneumonitis 
related to his recent flight and recommended a pulmonary 
function test. 

The Veteran received a VA medical examination in March 2003, 
which included a review of his claims file, a pulmonary 
function test and a chest X-ray.  During this examination, 
the Veteran reported persistent sniffling, sneezing, some 
coughing at night, and wheezing since his return from active 
service in the Persian Gulf War.  The examiner noted that the 
Veteran sounded as though he had sinus congestion during the 
examination and that asculation of the chest revealed some 
inspiratory and expiratory wheezing at the lung basis.  
However, a pulmonary function test and chest X-ray both 
produced normal and unremarkable results.  The examiner 
concluded that the Veteran's symptoms suggested an allergic 
problem with no evidence of a respiratory disease.   

With respect to the Veteran's claim that his symptoms are due 
to an undiagnosed illness incurred during active duty service 
in Southwest Asia, the Board finds that the Veteran does not 
meet the criteria for a grant of service connection based on 
undiagnosed illness.  As with all undiagnosed illnesses, 38 
C.F.R. § 3.317 requires that the Veteran manifest objective 
indications of a qualifying chronic disability.  However, the 
March 2003 examiner concluded, that the Veteran had no 
manifestations of a respiratory disease.  

In addition, the Veteran has not submitted any medical 
evidence demonstrating that his subjective complaints of 
wheezing, coughing, and sneezing are attributable to an 
undiagnosed illness.  While lay evidence may be competent to 
establish objective signs or symptoms of an undiagnosed 
illness, the Veteran's reports must be weighed against the 
findings of medical professionals.  The Board finds the 
opinions of the March 2003 VA examiner to be more probative 
than the Veteran's statements made in conjunction with his 
claim for compensation.  Therefore, the Board finds that the 
Veteran does not manifest objective indications of a 
qualifying chronic disability.  

Even if the Veteran's lay statements established the presence 
of a qualifying chronic disability, as noted above, 38 C.F.R. 
§3.317 also requires that a respiratory disease become 
manifest during service in the Southwest Asia Theater of 
operations or manifest to a degree of 10 percent or more.  As 
the Veteran's service treatment records during his period of 
service in Southwest Asia are negative for evidence of 
treatment for or a diagnosis of a chronic respiratory 
condition, and there is no other evidence that a condition 
manifested during service in Southwest Asia, the Board must 
determine whether the disability has manifested to a degree 
of 10 percent or more.  

Respiratory diseases are rated based on impaired pulmonary 
function or the presence of a productive cough accompanied by 
other symptoms such as acute infection.  38 C.F.R. §4.97 
(2008).  The pulmonary function test performed in conjunction 
with the Veteran's March 2003 VA examination was normal and 
there is no medical evidence of record establishing the 
presence of a re-occurring, productive cough or infection.  
Therefore, service connection on the basis of an undiagnosed 
illness is not warranted as there is no evidence the claimed 
condition manifested during service in the Southwest Theater 
of operations or to a degree of 10 percent since that time.

With regard to whether service connection is warranted on a 
direct basis, the Board notes that service connection 
requires the presence of a current disability, meaning a 
disability must be shown by competent medical evidence to 
exist at the time of the claim of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

The record contains no competent evidence establishing or 
diagnosing a currently present respiratory disability.  In 
fact, the March 2003 VA examiner concluded that the Veteran 
had no respiratory disease.  The only evidence of a current 
disability is the Veteran's own December 2001 statement to 
his private doctor that he had chronic URI.  The Veteran is a 
lay person, and as such is not competent to render an opinion 
as to medical diagnosis or causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Thus, the Veteran is not competent 
to say that he has chronic URI or a respiratory condition.

As the Veteran's December 2001, statement was given prior to 
this claim and there is no other evidence of a currently 
present chronic respiratory condition, the Board must find 
that the evidence is against a finding of the claimed 
disability.  Absent proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998);  Degmitech v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997);  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Even assuming in arguendo that the Board could accept the 
Veteran's statements as establishing a current disability, 
there is no competent evidence linking a current disability 
to active service.  While the Veteran has reported a link 
between his respiratory complaints and service, he is not 
competent as a lay person to provide an opinion concerning 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In addition, the Veteran has not reported a continuity of 
symptomatology since service.  In fact, the Veteran has only 
reported or been treated once for a respiratory problem since 
service outside of his VA examination and that doctor 
attributed the Veteran's symptoms to recent flight activity.  

Absent a demonstration of a continuity of symptomatology or 
medical evidence linking a current disability to service, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for a respiratory condition 
to include as due to an undiagnosed illness is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


